Citation Nr: 0326891	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  98-07 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for melanoma of the right foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel






REMAND

On February 20, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a dermatology 
examination to determined the nature and 
extent of any "additional disability" 
attributable melanoma of the right foot 
and resulting excision/skin graft 
surgery.  The examination report should 
include a detailed account of all 
manifestations of relevant pathology 
found.  The claims file with associated 
treatment records and the May 1999 Board 
Remand must be made available to, and be 
reviewed by, the examiner in connection 
with the examination.  In this case, the 
veteran contends that the melanoma of the 
right foot was the result of the failure 
of VA medical personnel in Asheville, 
North Carolina, and West Palm Beach, 
Florida, to discover the melanoma during 
podiatry and/or dermatology outpatient 
treatment visits beginning in June 1991, 
resulting in excision/skin graft surgery 
in October 1996 and continuing 
disability.  Benefits may be paid for 
disability or death attributable to VA's 
failure to diagnose and/or treat a 
preexisting condition when VA provides 
treatment or an examination.  The law 
simply requires a causal connection 
between VA treatment and additional 
disability; there need be no 
identification of "fault" on the part of 
VA.  Additional disability may be viewed 
as occurring "as a result of" the VA 
treatment or examination only if a 
physician exercising the degree of skill 
and care ordinarily required of the 
medical profession reasonably should have 
diagnosed the condition and rendered 
treatment which probably would have 
avoided the resulting disability.  
Compensation would not be paid for the 
continuance or natural progress of 
diseases or injuries for which the 
treatment, examination, etc., was 
authorized.  In the report, the examiner 
must address the following questions: (1) 
Did VA fail to diagnose melanoma of the 
right foot and/or treat a preexisting 
disease or injury; (2) Should a physician 
exercising the degree of skill and care 
ordinarily required of the medical 
profession reasonably have diagnosed 
melanoma of the right foot and rendered 
treatment; (3) Did the veteran suffer 
additional disability, which probably 
would have been avoided if proper 
diagnosis and treatment had been 
rendered?  The examiner should clearly 
outline the rationale for any opinion 
expressed or for an inability to answer a 
particular question.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



